Citation Nr: 1603915	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-37 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable initial rating for left ankle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1973 to July 1994. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver Colorado.  The claim is currently within the jurisdiction of the Phoenix RO. 

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In December 2015 correspondence, the Veteran waived AOJ review of any additionally submitted evidence.

This matter was most recently before the Board in January 2015 when the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter Court).  In a November 2015 Order, the Court vacated the Board's decision with regard to the above noted issue and remanded it for further action pursuant to a Joint Motion for Remand.  (The other four issues which the Board decided in January 2015 were not disturbed by the Court). 


FINDING OF FACT

During the rating period on appeal, the Veteran's left ankle disability has been manifested by complaints of stiffness, pain, catching, and instability with clinical observations of no limitation of motion, no pain with motion, and no laxity.  Instability has not been shown.

CONCLUSION OF LAW

The criteria for a rating of 10 percent, and no higher, for left ankle strain have been met. 38U.S.C.A. § 1155, 5103, 5103A, 5107(b)(West 20l4); 38 C.F.R. § 3.102, 3.321, 4.71a Diagnostic Code 5014 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in March 2007.  

The rating issue on appeal arises from the Veteran's disagreement with initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

VA examinations were obtained in 2007 and 2012.  The Board finds the VA examinations adequate.  The reports include clinical examination and the Veteran's reported symptoms and provide findings relevant to adjudicating whether service connection is warranted and relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id. § 4.45.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In the December 2007 rating decision that granted service connection for left ankle strain, the RO noted the Veteran's history of in-service injury and his current report of chronic pain.  His left ankle disability (left ankle strain) has been rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5099-5014.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that left ankle strain is the service-connected disorder, and it is rated by analogy to osteomalacia under DC 5014, which is in turn rated on limitation of motion of the affected parts, as arthritis, degenerative.

A July 2007 VA radiology report reflects that the Veteran complained of chronic left ankle stiffness/pain.  The report reflects that there was minimal vascular calcification in the hind foot.  The ankle mortise alignment was intact.  There was no acute fracture and no obvious joint effusion or significant soft tissue swelling.  The Veteran stated that each year, he runs either a 5 kilometer or a 10 kilometer race, and that such activity "markedly increases his ankle and foot pain."  He also reported that cold weather increased pain, swelling, and stiffness.  The Veteran also reported that at the end of an 8 hour work shift, he has pain which is a 6-7 out of 10.  In the morning, the foot and ankle feel "relatively okay, but at the end of the day it feels sore, stiff, and often is mildly swollen."  He also noted that he wears extra wide shoes with support and that he takes breaks at work.  The Veteran reported that he can stand for two to three hours and walk for one to two miles before he feels increased stiffness and pain.  He also reported that his ankle intermittently locks up, and that he has had numbness when sitting with his legs crossed.  The Veteran does not use medications routinely but "just elevates and rests his feet and ankles at the end of the day."  He also denied using assistive devices. 

Upon clinical examination in 2007, the Veteran's left ankle had a full range of motion of 0 - 20 degrees of dorsiflexion and 0 - 45 degrees of plantar flexion; he was only noted to have crepitus and stiffness.  He had Achilles tendon tenderness to palpation, with no valgus deformity.  

The Veteran testified at the 2012 Board hearing that he cannot water ski because he cannot put pressure on the ankle.  He also reported that he has fallen for no reason at all so it might be unstable.  He reported that he tries not to take medication, but sometimes takes Motrin. (See Board hearing transcript, pages 25-29.)  

The report of a September 2012 VA examination reflects that the Veteran reported that when he walks, he experiences discomfort along the lateral aspect of his foot and ankle, although this resolves without any intervention.  The Veteran reported that once, he attempted waterskiing and that he had additional pain, which recovered with cessation of the activity that same day.  Otherwise, there were no flare-ups.  The Veteran's pain was noted to be intermittent and not daily.  It was again noted that he had increased pain when he had previously worked an 8 hour day on the assembly line and the conclusion of a race.  Cold weather caused pain to a 3 or 4 out of 10, and stiffness.  The Veteran has not experienced weakness, fatigue, or any flares (other than trying to waterski).  

The examiner noted that other than ankle and foot pain with prolonged walking, the Veteran reported that he has days without any foot or ankle pain.  He reported that rarely there is a sense of catching, but no persistent locking.  Swelling was noted to only be with gout.  

The Veteran did not use assistive devices although at some point he used a wider shoe.  He had full range of motion of the ankle without objective evidence of pain.  He had no lost range of motion after repetitive use.  He had no functional loss or impairment.  He had full strength of flexion and dorsiflexion.  There was no laxity compared with the other side when tested with the anterior drawer test and the talar tilt test.  He had no ankylosis.  

Under DC 5271, a 10 percent rating would be warranted if the Veteran had moderate limitation of motion of the ankle.  A 20 percent would be warranted for marked limitation of motion of the ankle.  The term "moderate" is not defined by regulation; however, the overall regulatory scheme contemplates 10 percent ratings in cases of marked deformity, or subastragalar or tarsal joint ankylosis in good weight bearing position, or definite tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 4.71a, DC 5272, 5273, 5278.  The record does not indicate that the Veteran's foot disability approximates such degree of severity as to cause moderate or marked limitation of motion. 

38 C.F.R. § 4.59, entitled "Painful motion," provides in its fifth sentence as follows: "It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  Section 4.59 "is one of several regulations that precede the rating schedule for the musculoskeletal system and explain how to arrive at proper evaluations under the DCs appearing therein."  Specifically, it "provides guidance for noting, evaluating, and rating joint pain."  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The minimum rating under DC 5271, applicable to limited motion of the ankle is 10 percent.  The Veteran has consistently reported pain in the left ankle and the same was noted on VA examinations.  A July 2007 VA record noted his complaints of chronic left ankle pain and his report that pain increased with running and in cold weather and "at the end of the day."  He reportedly wore extra wide shoes and took breaks at work.  The September 2012 VA examiner noted the Veteran's report of intermittent pain.  38 C.F.R. § 4.59 speaks to both painful motion of joints and actually painful joints.  Petitti v. McDonald, 27 Vet. App. 415 (2015).  38 C.F.R. § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence. Id. Thus, because the trigger for a minimum disability rating under 38 C.F.R. § 4.59 is an actually painful, unstable, or malaligned joint, assignment of a 10 percent rating is warranted.  Petitti, 27 Vet. App. at 415. 

The Veteran had full range of motion in 2007, with no notation as to pain.  He again had a full range of motion in 2012 with no objective evidence of pain, no loss of range of motion after repetitive use, no functional loss or impairment, and no loss of strength of flexion and dorsiflexion upon examination.  Therefore, the criteria for a 20 percent rating based on marked limitation of motion under DC 5271 are not more closely approximated.  He does not have ankylosis; thus a rating under DCs 5270 or 5272 is not warranted.  He has not had an astragalectomy and does not have malunion of the os calcis or astragalus; thus a rating under DCs 5273 or 5274 is not warranted.  

The Board acknowledges the Veteran's complaints of some instability; however no instability has been found upon clinical examination, which the Board finds is more probative than the Veteran's lay statements.  Instability may be found upon clinical testing, and such is more probative than lay statements.

In finding that a 10 percent rating, and no higher, is warranted, the Board has considered the benefit of the doubt rule.  See 38 U.S.C.A. § 5107(b). 

Other considerations

The Veteran's disability is based on severity, to include limitation of motion, deformity, weakness and other factors listed in the rating criteria.  The Board has also considered the Veteran's allegations of pain.  The evidence does not reflect that the Veteran's left ankle disability has symptoms outside the rating criteria with marked interference with employment nor hospitalization.  Therefore, referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008)..  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is in receipt of service connection for several disabilities.  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.   Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a rating of 10 percent, and no higher, for left ankle strain is granted subject to the regulations governing payment of monetary awards.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


